ACCEPTED
                                                                               14-14-00860-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         6/22/2015 11:03:57 PM
                         14-1400860-CV                                   CHRISTOPHER PRINE
                                                                                        CLERK

                      No.14-11-00977-CV
      _________________________________________________
                                                            FILED IN
                                                     14th COURT OF APPEALS
                 IN THE COURT OF APPEALS                HOUSTON, TEXAS
               FOR THE FOURTEENTH DISTRICT           6/22/2015 11:03:57 PM
                                                     CHRISTOPHER A. PRINE
                      HOUSTON, TEXAS                          Clerk
     __________________________________________________

    DEBRA JENNINGS, ESQ. AND DEBRA JENNINGS, P.L.L.C.
                        Appellant

                                V.

                       AMERICAN ASSET

                           Appellee
_____________________________________________________________

       On Appeal from the County Civil Court at Law No. Four

             Harris County, Texas; Cause No. 1030758
_____________________________________________________________
                         RESPONSE TO

                     MOTION TO DISMISS
_____________________________________________________________

             LAW OFFICE OF DEBRA V. JENNINGS
                       Debra V. Jennings
                    lawyerdvj@yahoo.com
                   State Bar No. 10631850
                      6140 HWY 6, # 269
                  Missouri City, Texas 77459
                  Telephone: (832) 230-4455
                  Facsimile: (1832) 442-3700
TO THE HONORABLE COURT OF APPEALS:

   NOW COMES Appellant, Debra Jennings, and submits this response in opposition to

Appellee’s Motion to Dismiss and in support will show:

1. THE MOTION TO DISMISS FAILS BECAUSE IT IS NOT IN THE PROPER FORM
   A. THE MOTION DOES NOT CONTAIN A CERTIFICATE               OF CONFERENCE AS REQUIRED BY
      TEXAS RULE OF APPELLATE PROCEDURE

       Texas Rule of Appellate Procedure 10.1(a)(5) states that a motion filed “must” contain:

       (5) in civil cases, except for motions for rehearing and en banc reconsideration, contain
       or be accompanied by a certificate stating that the filing party conferred, or made a
       reasonable attempt to confer, with all other parties about the merits of the motion and
       whether those parties oppose the motion.

Tex. R. App. P. 10.1(a)(5) (emphasis added). A close examination of the motion to dismiss

(Exhibit “A”) reveals that it contains no such certificate.   The motion should be denied and

appellee should, at a minimum be required to re-file the motion with a correct certificate of

conference.

   B. THE MOTION DOES NOT ATTACH EXHIBITS OR AFFIDAVITS AS STATED IN THE MOTION.

       Appellees motion to dismiss (a significant and dispositive request) reads in its entirety as

follows:
See MOTION TO DISMISS (Exhibit “A). As one can see, there is no substantive argument and only

three (3) conclusory headings. The final sentence of the Motion to Dismiss reads: “Appellee will

rely on the attached Brief and Affidavit with Exhibits.” Id.

       Unfortunately, there is no attached brief, no attached affidavit, and no attached exhibits.

By its own definition, the motion is deficient, because there is nothing attached to “rely” upon.

The motion should be denied and appellee should, at a minimum be required to re-file the motion

with the correct brief and affidavits.

2. THE MOTION FAILS BECAUSE IT SEEKS RELIEF IDENTICAL TO THAT
   SOUGHT IN APELLEE’S RESPONSIVE BRIEF ON THE MERITS.

       Attached hereto as Exhibit B is “Appellee’s Brief in Support of Motion to Dismiss

Appeal” which was filed six (6) days before the “Motion to Dismiss.” Although it appears to be

a brief in support of the instant motion, it is not. It cannot be. It was filed 6 days before the

motion to dismiss and on the day that the Appellee’s Brief was due. It was not accompanied by

any motion. See APPELLEE’S BRIEF IN SUPPORT OF MOTION TO DISMISS APPEAL (Exhibit “B”);

see also, ORDER SETTING JUNE 12 BRIEF DEADLINE (Exhibit “C”).            The June 12, filing is

Appellee’s brief on the merits. Not only was it filed on June 12, it was not accompanied by a

motion. Moreover, the undersigned was informed today by the Court of Appeals deputy clerk

that the June 12 filing has been lodged as “Appellee’s Brief” and that the undersigned should

treat it as such and file a reply brief before the expiration of 20 days from June 12th. See

AFFIDAVIT OF DEBRA JENNINGS REGARDING CLERK CONFERENCE (Exhibit “D). The online case

information page also confirms this by showing the June 12 filing under the heading of “Briefs,”

and not “Case Events”. See 14TH COURT OF APPEALS ONLINE CASE INFORMATION PAGE (Exhibit

“E”). Most importantly, this Court issued an order on June 12, acknowledging that “Appellee’s
Brief” had been filed on that day and that the Reply Brief was due 20 days from June 12. See

ORDER ON REPLY DATE (Exhibit “F”).

       A close examination of “Appellee’s Brief in Support of Motion to Dismiss Appeal”

shows that it makes (albeit with more complete discussion) the same exact arguments that are in

the instant “motion.” Compare APPELLEE’S BRIEF IN SUPPORT OF MOTION TO DISMISS APPEAL

(Exhibit “B”) with MOTION TO DISMISS (Exhibit “A).

       Because the “motion” requests a complete disposition of the Appeal (dismissal) a full

panel of judges will be required to rule on it. See Tex. R. App. P. 10.4 (“…in a civil case, a

single justice should not do the following: … (2) dismiss or otherwise determine an appeal or a

motion for rehearing.”). Thus, it would be a waste of judicial resources to empanel 3 justices

only to determine that the motion lacks proper form and exhibits, when the better drafted request

on the same grounds has already been filed as a brief on the merits and is awaiting a reply brief

and a 3 justice panel. Because the same arguments have been filed as a brief on the merits,

denial of the instant motion on technical grounds will not prejudice Appellee.         The same

arguments will be heard when the court convenes on the merits. The motion should be denied

as duplicative.

3. THE COURT SHOULD ORDER APPELLANT TO RE-FILE HER BRIEF TO
   AVOID SUBSTANTIAL PROCEDURAL CONFUSION.

   A. THE CLERKS RECORD IS INCOMPLETE.

       Attached as Exhibit “G” are pages 36 and 37 of the Clerk’s Record filed in this case. As

one can see, the affidavit beginning on page 36 is cut off and incomplete. CLERK’S RECORD

SELECTED PAGES (Exhibit “G”).         The actual affidavit has another page.      See COMPLETE

AFFIDAVIT (Exhibit “H”). This affidavit is one a crucial exhibit to appellant’s brief that did not

make it into the Clerk’s Record. The undersigned has requested by letter that the Clerk below
supplement the record to include the complete affidavit and a number of other critical

documents. See LETTER REQUESTING SUPPLEMENTATION OF CLERK’S RECORD (Exhibit “I”).

    B. THE APPELLANT’S BRIEF IS IN NEED OF REVISION

          Admittedly, Appellant’s Brief was not well written. It was prepared in the midst of

intense settlement negotiations and proceedings in the lower court. It needs to be amended and

supplemented. The undersigned takes full responsibility. Appellant has asked by way motion

for an extension for time in which to file her Reply Brief. In doing so appellant intends to

supplement or amend the originally filed brief.             See MOTION     FOR   EXTENSION    TO   FILE

SUPPLEMENTAL REPLY BRIEF (Exhibit “J”). The rules allow such supplementation. Texas Rule

of Appellate Procedure 38.7 states that “A brief may be amended or supplemented whenever

justice requires, on whatever reasonable terms the court may prescribe.”         See Tex. R. App. P.

38.7.     Rule 38.9 suggests that such corrections should be allowed and the case should only be

dismissed for briefing defects on the filing of a second defective brief:

          38.9. Briefing Rules to be Construed Liberally
          Because briefs are meant to acquaint the court with the issues in a case and to present
          argument that will enable the court to decide the case, substantial compliance with this
          rule is sufficient, subject to the following.
          (a) Formal Defects. If the court determines that this rule has been flagrantly violated, it
          may require a brief to be amended, supplemented, or redrawn. If another brief that does
          not comply with this rule is filed, the court may strike the brief, prohibit the party
          from filing another, and proceed as if the party had failed to file a brief.
          (b) Substantive Defects. If the court determines, either before or after submission, that the
          case has not been properly presented in the briefs, or that the law and authorities have not
          been properly cited in the briefs, the court may postpone submission, require additional
          briefing, and make any other order necessary for a satisfactory submission of the case.

Tex. R. App. P. 38.9 (emphasis added). A second chance is the rule. In Berardinelli v. Pickels,

05-12-01390-CV, 2014 WL 6560029 (Tex. App.—Dallas Oct. 23, 2014, no pet.) the Court

stated:
       Berardinelli was given the opportunity to file an amended brief. However, the
       amended brief fails to comply with the briefing requirements set out in Texas Rule of
       Appellate Procedure 38.1. See Tex. R. App. P. 38.1(g), (i); Bolling, 315 S.W.3d at 895–
       96. Accordingly, this Court is authorized to dismiss Berardinelli's appeal. See Tex. R.
       App. P. 42.3; Bolling, 315 S.W.3d at 895–96.

Id. at *3 (citing Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893 (Tex. App.—

Dallas 2010, no pet.)) (emphasis added).

       Here, if the court were simply to direct the parties to start over, supplementing the record,

and re-filing the briefs in proper form, the confusing process of amending and supplementing in

the reply brief could be avoided.

   C. A SIGNIFICANT NUMBER OF OUTSTANDING PROCEDURAL MOTIONS ARE ON FILE

       Currently, a number of outstanding motions clutter the non-brief docket of this case.

Appellants have filed a motion to compel production of exhibits.         See MOTION    TO   COMPEL

EXHIBITS (Exhibit “K”). A ruling on such motion would be unnecessary if the Court were to

order appellant to file a properly conforming Appellant’s Brief.

       Appellee has filed a motion requesting a second extension for filing of its appellee’s

brief. See SECOND MOTION FOR APPELLEE BRIEF EXTENSION (Exhibit “L”). The very existence

of such motion suggests that appellees did not intend to file the “Brief in Support of Motion to

Dismiss” as its brief on the merits. An examination of the brief shows that it does not argue the

merits, but only the technical defects. See APPELLEE’S BRIEF IN SUPPORT OF MOTION TO DISMISS

APPEAL (Exhibit “B”). A ruling on the second extension motion would be unnecessary if the

Court were to order appellant to file a properly conforming Appellant’s Brief.

       As discuss previously, the appellant filed a motion for extension to file its reply brief.

See MOTION FOR EXTENSION TO FILE SUPPLEMENTAL REPLY BRIEF (Exhibit “J”). Filing a reply
brief to correct errors in the original brief is a confusing way to correct such errors. The better

way would be to order appellant to file a properly conforming Appellant’s Brief.

       Appellant has filed a motion for an extension of time to file this very response and was

confused as to its due date. MOTION FOR TIME ON DISMISSAL RESPONSE (Exhibit “M”). See also

AFFIDAVIT   OF   DEBRA JENNINGS REGARDING CLERK CONFERENCE (Exhibit “D). All of these

concerns are obviated if this Court were to order Appellant to file a properly conforming

Appellant’s Brief, restarting the schedule.

   D. A RE-FILED APPELLANT’S BRIEF WOULD RESOLVE THE OUTSTANDING ISSUES.

       As contemplated by the Texas Rules of Appellate Procedure, this Court is vested with the

inherent power to “…postpone submission, require additional briefing, and make any other

order necessary for a satisfactory submission of the case.” Tex. R. App. P. 38.9(b) (emphasis

added). As implied by the Rules of Appellate Procedure, it is not proper to dismiss the appeal

for the defects which are argued in the motion to dismiss. Rather, the Court should order a re-

filing of appellant’s brief and, per Berardinelli, supra, only dismiss the case if a second defective

brief is filed. Moreover, to order the re-filing of the appellant’s brief, will obviate this Court’s

wasting resources. It will not have to issue rulings on the confusing morass of motions currently

before the Court.
       WHEREFORE, PREMISES CONSIDERED, APPELLANT PRAYS that this Court (1)

deny Appellees’ motion to dismiss; (2) order appellant to re-file its opening brief within 30 days

of the date of the Court’s order to re-file; and (3) deny all pending motions or place such motions

in abeyance pending the re-filing of appellant’s brief.

                                              Respectfully submitted,

                                              /s/ Debra V. Jennings
                                              ___________________________
                                              Debra V. Jennings
                                              lawyerdvj@yahoo.com
                                              State Bar No. 10631850
                                              6140 HWY 6, # 269
                                              Missouri City, Texas 77459
                                              Telephone (832) 230-4455
                                              Facsimile: (1832) 442-3700
                                              Attorney for Appellant

                                              Of Counsel (legal writing and research only)
                                              Stuart Starry
                                              State Bar No. 19079050
                                              35 Ruebens Road
                                              Sandia Park, NM 87947




                                  CERTICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Response to Motion to

Dismiss was served on June 22, 2015, to the following counsel of record:


Andrew Totz
State Bar No. 24004958
Totz Ellison & Totz, P.C.
2211 Norfolk, Suite 510
Houston, Texas 77098
Phone: 713-275-0305
Fax: 713-275-0306
EXHIBIT A
                                                                                                             ACCEPTED
                                                                                                         14-14-00860-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   6/18/2015 11:28:22 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK


                                          NO. 14-14-00860-CV

                                                                                        FILED IN
                                                                                 14th COURT OF APPEALS
                                     IN THE COURT OF APPEALS                        HOUSTON, TEXAS
                                  FOURTEENTH DISTRICT OF TEXAS                   6/18/2015 11:28:22 AM
                                        AT HOUSTON, TEXAS                        CHRISTOPHER A. PRINE
                                                                                          Clerk


                   DEBRA V. JENNINGS, ESQ. and DEBRA V. JENNINGS, P.L.L.C.
                                                 Appellant

                                                   v.

                                  AMERICAN ASSET FINANCE, L.L.C.
                                                   Appellee



                             ON APPEAL FROM THE COUNTY COURT
                           LA W NO. FOUR OF HARRIS COUNTY, TEXAS
                                 TRIAL CAUSE NO. 1030758-401



                                        MOTION TO DISMISS

        Appellee, American Asset Finance, L.L.C., files this motion to dismiss

and in support says as follows:

1.     This appeal is untimely. The foreign Judgment at issue on this appeal became final when filed in
Texas on April 22, 2013. Appellant had 30 days from that date to contest the Judgment and failed to do
so.

2.      The appeal of the trial court's Order Appointing Receiver dated September 17,2014, is also
untimely. Appellant had 20 days from the date of this Order to appeal and failed to do so.

3.      This appeal should be dismissed because it is unsupported by any record .evidence.

        WHEREFORE, Appellee requests that the court dismiss this appeal. Appellee will rely on the

attached Brief and Affidavit with Exhibits.
                                            Respectfully submitted,

                                            TOT~OTZ. P.C.


                                     By:
                                            ANDREW B. TOTZ
                                            TBA # 24004958
                                            2211 Norfolk, Suite 510
                                            Houston, Texas 77098
                                            Phone: 713-275-0305
                                            Fax: 713-275-0306
                                            Email: atotz@tetiegal.com

                                            ATTORNEYS FQR APPELLEE

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above Motion to Dismiss with
 supporting brief and Affidavit with Exhibits was served on Appellants' through its
 counsel, via facsimile on the Ji!31ay of June, 2015, as follows:

Via Facsimile No. 1-8321442-3700
Debra V. Jennings
Debra V. Jennings, P.L.L.C.
14090 Southwest Freeway, Suite 300
Sugar Land, TX 77478

                                                         ~-..,            -
                                                    ANDREW B. TOTZ
EXHIBIT B
                                                                           ACCEPTED
                                                                       14-14-00860-CV
                                                       FOURTEENTH COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  6/12/2015 3:08:13 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK


                    NO. 14-14-00860-CV

                                                      FILED IN
               IN THE COURT OF APPEALS         14th COURT OF APPEALS
                                                  HOUSTON, TEXAS
             FOURTEENTH DISTRICT OF TEXAS
                  AT HOUSTON, TEXAS            6/12/2015 3:08:13 PM
                                               CHRISTOPHER A. PRINE
                                                        Clerk

     DEBRA JENNINGS ESQ. AND DEBRA JENNINGS, P.L.L.C
                              Appellant
                           v.
             AMERICAN ASSET FINANCE, L.L.C.
                              Appellee


          ON APPEAL FROM THE COUNTY COURT
         LAW NO. FOUR OF HARRIS COUNTY, TEXAS
          TRIAL CAUSE NO.I030758 and 1030758-401


APPELLEE'S BRIEF IN SUPPORT OF MOTION TO DISMISS APPEAL



                                ANDREW B. TOTZ
                                TOTZ ELLISON & TOTZ, P.c.
                                SBOT #24004958
                                2211 Norfolk, Suite 510
                                Houston, TX 77098
                                Phone: 713/275-0305
                                Fax: 713/275-0306

                                ATTORNEYS FOR APPELLEE,
                                AMERICAN ASSET FINANCE, L.L.c.
                      IDENTITY OF PARTIES & COUNSEL


Appellee, American Asset Finance, LLC, represented by
Andrew B. Totz
Totz Ellison & Totz, P.C.
Texas Bar No. 24004958
2211 Norfolk, Suite 510
Houston, TX 77098
Phone: 713/275-0305
Fax: 713/275-0306


Appellant, Debra Jennings, Esq. and Debra Jennings, P.L.L.C., represented by
Debra V. Jennings
Texas Bar No. 10631850
6140 HWY 6, #269
Missouri City, Texas 77459
Phone: 832/230-4455
Fax: 1-832/442-3700
TABLE OF CONTENTS



The Appeal is Untimely.
                                       NO. 14-14-00860-CV

                DEBRA JENNINGS, ESQ AND DEBRA JENNINGS, P.L.L.C.

                                           Appellants

                                                v.

                            AMERICAN ASSET FINANCE, L.L.C.


                                           Appellee



     APPELLEE'S BRIEF IN SUPPORT OF ITS MOTION TO DISMISS APPEAL


       Appellee, American Asset Finance, L.L.c., submits its Motion to Dismiss the Appeal.

The appellee will be referred to as Appellee. Appellants, Debra Jennings, Esq. and Debra

Jennings, P.L.L.C., will be referred to as Appellant. Because Appellee has not been provided

with the record on appeal, it relies on the Affidavits of a Managing Member of Appellee and

counsel and the attached exhibits.




              STATEMENT OF THE CASE AND STATEMENT OF FACTS




       The Notice of Appeal in this matter was filed on October 16, 2014. The appeal seeks to

collaterally attack a Final Judgment that was initially entered in New Jersey on May 25,2012.

(Exhibit 1 to Affidavit of Timothy J. Foley, Esq.). The appeal further seeks to reverse the Texas

trial court's Order Appointing a Receiver dated September 17,2014. The appeal is untimely on

both issues and should be dismissed.
       Appellants first sought to vacate the Judgment in New Jersey three years after it was

entered. The New Jersey court denied Appellants' application by Order dated April 13, 2015,

stating among other things that the motion was "untimely." (Exhibit 2 to Affidavit of Timothy J.

Foley, Esq.).



       On April 22, 2013, the New Jersey Judgment was filed with the Harris County Court in

accordance with the Uniform Enforcement of Foreign Judgments Act (UEFJA), Tex.Civ.Prac.&

Rem.Code Sec. 35.001-35.008 under Case No. 1030758. (Exhibit 3 to Affidavit of Timothy J.

Foley, Esq.). On that date, the Judgment became a Final Judgment in Texas. Appellants, a

lawyer and her law firm, had 30 days from that date to contest the Judgment. They did not.

Accordingly, the appeal should be dismissed as untimely.



       Once the Judgment became final in Texas, the Court closed that case. A new case was

opened for post-judgment proceedings, Case No.1 030758-401. (Exhibit 1 to Affidavit of

Andrew Totz, Esq.) After motions, hearings, discovery attempts and general obfuscation by

Appellants, a Receiver was appointed by Order dated September 17,2014. (Exhibit 1 to

Affidavit of Andrew Totz, Esq.) Appellants had 20 days to appeal that Order but failed to do so.

Accordingly, the appeal should be dismissed as untimely.

       Appellants' Brief in support of their appeal lacks any citations to the record. The

Appellate Rules require that any facts are to be supported by citations to the record. Likewise,

any arguments are to be supported by record references. Appellants' Brief is unsubstantiated

inadmissible hearsay and their appeal should be dismissed.
                                SUMMARY OF THE ARGUMENT




       The New Jersey Final Judgment against Appellants became enforceable as a Texas

judgment on the date it was filed. Walnut Equipment Leasing Company, Inc. v. Wen Lung Wu

et aI., 920 S.W.2d 285 (1996). That date was April 22, 2013. Appellants had 30 days from that

date to file a motion to contest the judgment or appeal. Malone v. Emmert Indus. Corp., 858
S.W.2d 547 (14th Dist Ct. of Appeals, Houston 1993). Tex. R. App. P. 26.l(a). Appellants failed to

do so. This appeal was filed on October 16,2014, a year and a halflate. The appeal should be

dismissed.

        Any objections regarding technical defects in the filing of the judgment have been

waived because they were not timely made. Carter v. Cline, Case No. 03-10-00855 (3d

Dist.Ct.App. October 13,2011) citing, Tanner v. McCaTthy, 274 S.W.3d 311,316 (Tex.App.-

Houston [14th Dist.] 2008, no pet.) and Tri-Steel Structures, Inc. v. Hackman, 883 S.W.2d 391,

395 (Tex.App.-Fort Worth 1994, writ denied).

       On September 17,2014, the court below entered an Order appointing a Receiver. That

Order was to be appealed within 20 days of entry. Sclafani v. Sclafani, 870 S.W.2d 608 (1 st

Dist.Ct. App., Houston 1993). Appellant's appeal was not so filed and should be dismissed.

       Finally, Appellants, an attorney and her law firm, have failed to include any record

references in support of their factual and legal arguments in violation of this Court's rules.

Accordingly, the appeal should be dismissed. Berardinelli v. Pickels, Case No. 05-12-01390 (5 th
Dist.Ct.App. October 23,2014) citing, Bolling v. Fanners Branch Independent School District,

315 S.W.3d 893,896-7 (Tex. App.-Dallas 2010, no pet.).


                              ARGUMENT AND AUTHORITIES

                                   1. The Appeal is Untimely.


         a. The New Jersey Judgment became final when it was filed in Texas.

        In Walnut Equipment Leasing Company, Inc. v. Wen Lung Wu et al., 920 S.W.2d 285

(1996), the Texas Supreme Court made clear that when a foreign judgment is filed in accordance

with the UEFJA, it becomes "enforceable as a Texas judgment on the date it was filed." Id. at

. In the case at bar, that date was April 22, 2013. Once the foreign judgment was filed, the

burden shifted to appellant to prove the judgment was not valid or final. Mitchim v. Mitchim,

518 S.W.2d 362,364 (Tex. 1975)("foreignjudgment that appears valid and final makes prima

facie case for party seeking to enforce it, and burden is on resisting party to prove judgment is

not valid or final").

         b. Appellant had 30 days from the filing of the foreign judgment to contest its
            enforceability or to file an appeal.


        When the appellant has not filed in the trial court a timely motion for new trial, motion to

modify the judgment, motion to reinstate, or request for findings of fact and conclusions of law,

the notice of appeal must generally be filed within thirty days after the judgment or other

appealable order is signed. Tex. R. App. P. 26.1(a). Without a timely filed notice of appeal, the

appellate Court lacks jurisdiction. See Tex. R. App. P. 25.1(b); In re E.M.A., No. 05-11-00596-

CV, 2011 WL 3672297, at *1 (Tex. App.-Dallas Aug. 23, 2011, no pet. h.) (per

curiam) (mem. op.).). See also, Malone v. Emmert Indus. Corp., 858 S.W.2d 547 (14th Dist Ct.
of Appeals, Houston 1993) (Motion to contest enforcement of a final judgment must be made

within 30 days of filing or court loses plenary jurisdiction.) Appellant at bar filed none of the

motions that would lengthen their time to appeal. Accordingly, they had 30 days from the date

the judgment was filed to appeal and failed to do so. This Court, therefore, lacks jurisdiction to

hear this appeal.

        c. Appellant has waived any objections to an alleged technical defect in the filing
           of the judgment because she did not timely challenge the alleged procedural
           defect.


       Appellant claims for the first time on appeal that the Affidavit of the Judgment creditor

filed on April 22, 2013, did not contain the creditor's address. Appellant, an attorney, does not

support this claim with any record evidence. Rather, Appellant makes reference to an exhibit

that she failed to file with the Court or serve on Appellee. Aside from being procedurally

deficient, Appellant's argument is also substantively deficient. Because Appellant did not raise

that issue in the trial court, timely or otherwise, it is deemed waived. Carter v. Cline, Case No.

03-10-00855 (3d Dist.Ct.App. October 13,2011) (technical defect of failure to file attorney

affidavit with authenticated judgment was waived when not timely made) citing, Tanner v.

McCarthy, 274 S.W.3d 311,316(Tex.App.-Houston [14th Dist.] 2008, no pet.) (failure to file

Affidavit not a jurisdictional defect) and Tri-Steel Structures, Inc. v. Hackman, 883 S.W.2d 391,

395 (Tex.App.-Fort Worth 1994, writ denied)(failure to effectuate notice to debtor was technical

violation ofUEFJA that did not prejudice debtor where debtor had opportunity to assert defenses

by timely-filed motion.). Appellant could have contested the alleged defect by a timely-filed

motion but chose not to. Accordingly, her untimely objection is waived.
        d. Appellant has failed to appeal the Order Appointing Receiver within 20 days as
           req uired by law.


       Appellant attempts to appeal an order dated September 17, 2014, wherein the trial court

appointed a Receiver. It is well settled, however, that an appeal from an Order appointing a

Receiver must be filed within 20 days of the Order. Sclafani v. Sclafani, 870 S.W.2d 608 (1 sl

Dist.Ct. App., Houston 1993) See also, CPRC 51.014 (1)(allowing interlocutory appeal of order

appointing receiver); TRAP 28.1 (a) (interlocutory appeals when allowed by statute are treated as

accelerated appeals); TRAP 28.1 (b)( accelerated appeal to be filed in accordance with 26.1(b));

and TRAP 26.1 (b )(providing notice of appeal to be filed 20 days after order is signed).

Appellant's Notice of Appeal was filed on October 16,2014, more than 20 days after the Order

was signed and the appeal, therefore, is untimely and should be dismissed.



       2.      The Appeal is Unsupported by Record References and Should be Dismissed.



       Appellant does not make one reference to the record in her entire Brief. Rather, she cites

sporadically to two exhibits which she curiously labels Exhibit #1 and Exhibit #3. Even more

curious, Appellant fails to provide these exhibits either to the court or to the Appellee. The

Rules of Appellate Procedure are clear that factual statements and legal arguments must be

supported by references to the record. TRAP 38.1(g) and 38.1(i). The Brief is also supposed to

contain an Appendix (TRAP 38.1 (k)), which Appellant's Brieflacks. The result is a Brief based

on inadmissible hearsay, unsupported by any facts in the record or otherwise. In similar

circumstances, the appellate court has dismissed the appeal. Berardinelli v. Pickels, Case No.
05-12-01390 (5 th Dist.Ct.App. October 23,2014) citing, Bolling v. Farmers Branch Independent

School District , 315 S.W.3d 893, 896-7 (Tex. App.-Dallas 2010, no pet.).

       In Berardinelli and Bolling, the appellate court brought the defects in briefing to the

attention of the pro se plaintiffs and they failed to cure those defects. Here, Appellant is an

attorney and a law firm and even though they are appearing pro se, they should know better.

They should not be given a second bite of the apple and the appeal should be dismissed because

of these glaring omissions.




                                               PRAYER

       The Appellee prays that its Motion to Dismiss is granted.




                                               Respectfully submitted,

                                               TOTZ ELLISON & TOTZ, P.c.


                                               By: _ _     V----'---_ _
                                                    ANDREW B. TOTZ
                                                    SBOT #24004958
                                                    2211 Norfolk, Suite 510
                                                    Houston, TX 77098
                                                    Phone: 713/275-0305
                                                    Fax: 713/275-0306

                                               ATTORNEYS FOR APPELLEE,
                                               AMERICAN ASSET FINANCE, L.L.C.
                                   Certificate of Compliance

       I hereby certify that this Motion was typed in Microsoft Word and contains 2045 words

in this brief is less than 14,000 words and therefore it complies with Texas Rules of Appellate

Procedure.




                                                     ANDREW B. TOTZ




                                CERTIFICATE OF SERVICE

       I certify that a copy of the Appellee's Brief in Support of its Motion to Dismiss along

with the Affidavits in support of the Motion were served on Appellant Debra V. Jennings (Debra

Jennings, P.L.L.C.), whose address is 6140 HWY 6, #269, Missouri City, Texas, 77459, whose

fax number is 1-832/442-3700, by facsimile on June 12,2015.



                                                             v.
                                                                  ANDREW B. TOTZ



                      CERTIFICATE PURSUANT TRAP RULE 10.1(5)
                                     NO. 14-14-00860-CV

DEBRA V. JENNINGS ESQ. AND                  §         IN THE COURT OF APPEALS
DEBRA V. JENNINGS, P.L.L.C.,                §         FOURTEENTH DISTRICT OF TEXAS
     Appellants,                            §         AT HOUSTON, TEXAS
                                            §
V.                                          §
                                            §         ON APPEAL FROM COUNTY COURT
                                            §         AT LAW NO.4 OF HARRIS COUNTY,
AMERICAN ASSET FINANCE, LLC,                §         TEXAS, TRIAL CAUSE NO. 1030758
    Appellee.                               §         AND 1030758-401
                                            §




                           AFFIDA VIT OF TIMOTHY J. FOLEY

THE STATE OF NEW JERSEY                      }
                                             }
COUNTY OF PASSAIC                            }

       BEFORE ME, the undersigned authority, on this day personally appeared Timothy 1.

Foley, who, being by me duly sworn, on oath stated:

1.     I am the Managing Member of American Asset Finance, LLC, Appellee in this cause. I

have personal knowledge of the facts stated in this affidavit. They are true and correct. I am

authorized to make this Affidavit on behalf of American Asset Finance, LLC.

2.     American Asset Finance, LLC, owns a Final Judgment against Debra V. Jennings, Esq.

and Debra V. Jennings, P.L.L.c., Debtors/Appellants. The Final Judgment was initially entered

on May 25,2012, in the Superior Court of New Jersey, Law Division, Passaic County. (Exhibit

1.)

3.     On or about February 20, 2015, Appellants moved in the Superior Court of New Jersey,

Law Division, Passaic County, to vacate the Final Judgment. By Order dated April 13, 2015, the

court denied Appellants' motion to vacate as, among other things, untimely. (Exhibit 2.)
4.      The Final Judgment was domesticated in County Court at Law No.4 of Harris County,

Texas, on April 22, 2013. (Exhibit 3.) The judgment is valid and subsisting, and a supersedeas

bond has not been approved and filed to suspend execution of the judgment.




                                                    Timothy J. Foley



     SIGNED AND SWORN TO before me on        _-,~:..£.--.,~/----,9,-"__:, 2015.

                                                    Sh ry L. Foley, E q.
                                                    A torney-at-Law
                                                    State of New Jersey
                                                    Authorized to Administer Oaths
                                                    Pursuant to NJ.S.A. §§ 41:2-1 & 46:14-6.1
EXHIBIT 1
                                                                                                                                 ,
                                                                                                 F I ~, E·D                  1A~ .
      FOLEY & FOLEY                                                                                 MAY 2· ~ '20\2 .              ;r1l::l
      23 Deerbrook Lane
      West Milford, NJ 07480                                                                   GARRY 8. ROTHSTAQT, J,S,e.   .._.,- ~ '"
      Pl10ne (973) 304-6003
      Counsel for Plaintiff
        ANmrucAN ASSET FINANCE, LLC,
                                                                         J-I '-15013-12(':)
                                                                    SUPERIOR COURT OF NEW JERSEY
                             Plaintiff.                             LAW DIVISION: PASSAIC COUNTY

       .v.                                                          DOCKET NO. PAS-L-704-12

       DEBRA V. JENNINGS, ESQ, and DEBRA                                                      CIVlL ACTION
       V.JENNINGS, P.L,L.C.,
                           Dejelldams.                                       ORDEn OF FINAL JUDGMENT
                                                                                   pYDEFAULT .


               THIS MATTER being opened to the Court by plaintiff American Asset Finance, lle

\»    (AAF), by and through its counsel. Foley & Foley, f01' entry of a final judgment iri favor of AA.F
~
~     and against defendants Debra V. Jennings, Esq. and Debra V. Jennings, P.L.L.. C., on notice to
~~

-.
~.'   said defen dants, and default having been entered as against said defendants on April 26, 2012,

      and it appearing from the papers and evidence presented that plaintiff is entitled to such rolief,

      and for good cause shown, it is 011 the      ,,2.s. .~ay
                                                           . of ~                                      ,2012,

               ORDERED, that judgment Is hereby entered in favol' of American Asset Finance, LLC

      and against defenpants Debra V. Jennings, Esq. andbebra V. Jennings, P.L.L.C.,j9intly and

      severally, in the amount of $29,029.95, with post-judgment interest at the prevailing rate from
                              ~\tft! ffltlnfJe.lI ff,j !7mnm def~r.                                      SUPERIOR COURT OF NEW JERSEY
                                                  PASSAIC VICINAGE
                                                         77 Hnl11l1toll Stl'eel
                                                     Pnterson, Nell' Jersey 07SPS
                                                 (973) 247·81161 Fnx: (973)'247.8185
                                                                                                     GLENN DE DLASIO
        MAtuEL, li'ABER                                                                        Asslstnllt Civil Dlvlsioll ['dollngcl'
     Trllli Court Admlnlsh'nto)'
                                                                                                    RENITA MCKINNEY
    VANESSA HENDRICKSON                                                                        Asslslnnl CM' Division Mnnngc,'
      CM' D1"i~'on Monngel'




                                                  TAXED COSTS

DOCKET NUMBER: L                   ~2!J[!-! )-
JUDGMENT NUMBER: _ _ _ _ __

CASE NAME:         41)1. AJ:'It,:t                  YS.O!Pt/lilA1!L
                'PLAnEXHIBIT 2
                                                                FORMe




                                                                          SUPERIOR COURT OF NEW JERSEY
                                                                                  LAW DIVISION
 DEBRA V. JENNINGS, ESQ. & PLLC
                       Your Name
                                                                          Passaic                   County
 6140 HWY 6, #269                                                         Docket Number pas-L-704-12
                     Street Address
 Missouri City, Texas 77459
                 Town, State, Zip Code
 (832) 230-4455
                   Telephone Number
 AMERICAN ASSEST FINANCE, L.L.C.
                         Plaintiff
                vs.                                                               APR 13 2015
 DEBRA V. JENNINGS, ESQ AND PLLB
                        Defendant
                                                                            THOMAS F. BHOGAN. PJ.Cv,


         This matter having been brought before the Court on Motion of (check one)
o plaintiff    ~ defendant         for an Order (describe relief requested)
 VOID THE DEFAULT JUDGMENT AND OR SET ASIDE THE DEFAULT JUDGMENT

and the Court having considere:l.::tter and for good cause appearing.
                              ")             I"\~\
         It is on this __0_ day of I-el!l~tet:.y
                          I                                 I   20\ J
ORDERED as follows:                  If                         /J                                                       ."   'k
               ¥uUt-                      ~ ct~                           7?~ /~7L~ ~ 7'
           II)
       cvuA/           (}0I.J..4 (11/
                                             ~I [)/ ft MrJ'vCb
                                                       v   - .....,..-.    a ,J;v;vo ~ VZ C( (tV -(EXHIBIT 3
\~
                                                               )1 1 1 ~1 /l jl ~lIl 1l l l l l l ljl~I ~I I)I~l l l l                    2014028614
                                                                                                                                                             ~r
                                                                                                                               2 PGS
                                                                                                                               AJ
                                                   ABSTRACT OF JUDGMENT                                                                                       I

                                              OFFICE OF STAN STANART                                                                            1 ~~ ') '"
                                           COUNTY CLERK, HARRIS COUNTY, TEXAS
                                            COUNTY CIVIL COURTS DEPARTMENT

                                                        DOCKETNO: 1030758

       Co!-!~iy Cjv~!- C OUlt                   AMERICA ASSET r;INANCE, LLC
       At Lnw-No. Four (II)                                                                                                             PLAINTIFFS
       Harris County, Texas                                                                            YS
       MaI'lAru; Term, 2013                     DEBRA y, JENNINGS ETAL
                                                                                                                                       DEFENDANTS

       PLAINTIFFS IN JUDGMENT; America Asset Finance, LLC
       PLAINTIFFS ADDRESSt clo TOTZ ELLISON & TOTZ PC
       2211 NORFOLK SUlTE 510; HOUSTON, TEXAS 77098
       DEFENDANTS IN JUDGMENT: Debra V. Jennings, Esq. and Debra Y. Jennings; P.L.L.C.,jointly and severally
       6140 Highway 6 #269
     . Missouri City, TX 77459-3802

     Date of Judgment: Apl'il22, 2013
     Amount of Judgment: $ 29,029.95                     Attorneys fees: $ O.QQ             Total: $ 29,029.95
     Rate of Interest: post-iudgment interest at the p'revailing rate from the date of this Order
     Amount of Costs: $215.00                            AmollntofCredits: $N/A
     Balance Due on Judgment & Costs: $Full Amount
     Date Citation Served: N/A
     Name Served:'
     Address:
     Drivers License No: N/A                             Date ofBil'th: N/A                 Social Security No.: N/A

     STATE OF TEXAS                                     COUNTY OF HARRIS

     TIDS CERTIFIES that the above and foregoing is a true and correct Abstract of Judgment rendered in said term in said
     Styled and Numbered Case as appears from the minutes of said Court, under DOCUMENT ID NO, CCCL-2013-142786

                                                             WITNESS MY HAND AND SEAL OF COURT ON March 13,2014.

                                                                                 STAN STANART, County CJerk
                                                                                 County Civil Court at Law No. FOll
                                                                                 Harris County, Texas


                                                                                  ~'o-~' ~-~'-~~~~~~~
                                                                                  Deputy County Clerk




     TOTZ ELLISON & TOTZ PC
     2211 NORFOLK SUITE 510
     HOUSTON, TEXAS 77098


     FornI No. H·Ol·47 (Rev. 09/01flOll)                                                                                Page I, of]
1 .   " ',




             FILED AND RECORDED
                 OFFICIAL PUaLIC RECORDS
             ~ff~
                        IS()I~, County Clerk
               Diann6- Ul
                   Fort Bond County, Texas
              ('larch 26, 2014   12:40:15
                       FEE: $11.00 KA
                       AJ
                                               2014028614
                              AFFIDAVIT ANDREW TOTZ

STATE OF TEXAS

COUNTY OF HARRIS

       The undersigned Affiant appeared before me, was sworn, and stated:

        "I am Appellee's counsel in this cause (No. 14-14-00860-CV). The Judge in Cause No.
1030758 granted a TurnoverlReceivership order on September 17, 2014, see Exhibit 1. Affiant
has personal knowledge of the matters stated herein."


                                                     ~/
                                                  ANDRE\\CiOiZ        (Affiant)


SUBSCRIBED AND SWORN TO, before me on this 12th day of June, 2015.
                                                   o                                           o
    2                                                            Cause No. 1030758     -401
    o
    1
    4                AMERICAN ASSET FINANCE, LLC                            §                     IN THE COUNTY COURT
o                                                                           §
9                       VS.                                                 §                         AT LAW NO. FOUR (4)
I
8                                                                           §
                     DEBRA V JENNINGS, ESQ. and DEBRA V:                    §                    HARRIS COUNTY, TEXAS
    'I               JENNINGS, P.L.L.C.                                     §
o
3
6                                         ORDER APPOINTING RECEIVER AND ORDER OF REFERENCE

o                             CAME ON to be heard the Application for Turnover After Judgment of AMERICAN
o
4                     ASSET FINANCE, LLC whereupon, the Court's review of the papers herein on file, became of the
5
                    - opinion that   II   Receiver should be appointed to take possession of and sell the assets of DEBRA V

                      JENNINGS, ESQ. and DEBRA V. JENNINGS, P.L.L.C.;

                              IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED by this Court that

                      RECEIVER:           H..i ~ ~~I;l A~ =!/l- (p~..                                    (a(Jo; PHONE:
                     _ _ _ _ _ _ _ _ _....i FAX: _ _ _ _ _ _ _ _ _ _, be, lind he Is hereby, appointed

                      Receiver in this case pursuant to the Texas Turnover Statute with the power and authority to take

                      possession of all non-exempt property, real and personal, of Respondents, DEBRA V JENNINGS,

                     ESQ. and DEBRA V. JENNINGS, P.L.L.e.including, but not limited to: (I) all documents or

                     records, including financial records, related to such property that is in the actual or constructive

                     possession or control of the Respondents; (2) all financial accounts (bank accounts), certificates of

                     deposit, money market accounts, accounts held by any third-party; (3) all securities; (4) all real

                     property, equipment, vehicles, boats and, planes; (5) all safety deposit boxes or vaults; (6) all cash;

                     (7) all negotiable instruments, including promissory notes, drafts and checks; (8) causes of actIon or

                     choses of action; (9) contract rights whether present or future; (\ 0) accounts receivable; and that all

                     such property shall be held in custodia     m     of said Receiver as of the date of th is Order; (II) the

                     right to sell, lease or license a patent; (12) the exclusive right, power and authority to vote any shares

                     of stock, partnership Interests or other business interests of Respondent; (13) the exclusive power and

                     authority to make, vote or sign any orders, or minutes or resolutions of directors authorizing any

                     action of Respondent requiring such resolution or signed minutes by Respondent's operating

                     agreement, partnershlp agreement, bylaws or other such agreement; (14) the authority and power but
"




              Confidenliallnformatlon may have been redacted from the document In compliance with the Public Inrormation Act.


         A Certified Copy
                                                                       PLAINTlFPS
         Attest,: 9/23/2014
         Stan Stan art, County Clerk                               j     EXHIBIT
         Harris County, Texas
                                                                       __\1....--_
            ~~
         _ _~
            _ _ -£-:~_ _ _ __ _ _ _ _ _ _ 'D cP{l ty

                 Huang N. Tran
                                            o                                            o
;~                not the obligation to manage all businesses and affairs of the Respondent; and (15) the right, power
o
\
4                 and authority to hire any person or company necessary to accomplish any right or power granted by
o
9                this Order.
1
8                        It is further ORDERED that all third-parties in possession, or constructive possession, of
1
()               assets, including, but not limited to cash and funqs on deposit, documentation, property or
3
G                 information regarding Respondents, shall turnover or make available for turnover to the Receiver,
o                said assets, including, but not limited to cash and funds on deposit, documentation, property or
o
4
6                information; within a reasonable time; upon request from the Receiver and within the requirements of

                 this Order Appointing Receiver and Order of Reference. Any information, documentation or

                 financial information provided to the Receiver of a confidential nature shall not be disclosed or

                 released by the Receiver unless necessary to carry out the intent of this Order. Should any third-party

                 referenced herein fail to comply with this Order, the Court may impose the appropriate sanctions

                 provided for by the Texas Rules of Civil Procedure after the proper application therefore, with notice

                 and opportunity for hearing granted to any interested or affected party.

                         Respondent is Respondents hereby ORDERED to immediately turnover to the Receiver

                 within ten (10) days from Respondents receipt of a copy of this Order the documents contained on

                 Exhibit J attached hereto, together with all documents and financial records which may be requested

                 by the Receiver.

                         Respondents arehereby ORDERED to turnover to the above-named Receiver at the address

                 stated above, within ten (IO) days of Respondents' receipt of a copy of this Order, all checks, cash,

                 securities (stocks and bonds). promissory notes, documents of title and contl'llcts owned by or in the

                 name of Respondents.

                         Respondents are hereby ORDERED to continue (until the Judgment in this cause is fully

                 paid andlor settled, including Receiver's fees) to tumover to the Receiver at the Receiver's address all

                 checks, cash, securities, promissory notes, documents oftitle and contracts within ten (10) days from

                 Respondents' receipt and possession of such property, If, as and when Respondents becomes in

                 receipt and possession of any such property.




          Confidential information may have been redacted from the document In compliance with the Public Information Act.


     A Certified Copy
     Attest: 9/23/2014
     Stan Stanart, County Clerk
     Harris County, Texas



     _____~
           ~~
          --~~~-------------------Deputy
               Huong N. 'tmn
                                              o                                           o
2                           The Receiver is hereby authorized to take all action necessary to gain access to all storage
o
 )
                                          o                                           o
2              RECEIVER, TO THE EXCLUSION OF THE DEFENDANT, IS THE PARTY ENTITLED TO
o
1              POSSESS,       SELL, LIQUIDATE AND OTHERWISE DEAL WITH DEFENDANT'S NON-
4
o              EXEMPT REAL AND PERSONAL PROPERTY. ONCE YOU HAVE RECEIVED NOTICE OF
9
1
8              THIS ORDER, YOU MAYBE SUBJECT TO LIABILITY SHOULD YOU                                RELEASE ANY
1              PROPERTY TO THE DEFENDANT, UNLESS OTHERWISE DIRECTED BY THE RECEIVER
o
3
G              OR THIS COURT.
o                       It is further, ORDERED that the above-named Receiver is DIRECTED and AUTHORIZED
o
4
8              to pay to himself as Receiver's fees, an amount equal to 25% of the total amount coming into his

               possession; which shall be taxed as costs against the Defendant; which the Court finds is a fair,

               reasonable and necessary fee for the Receiver; and to distribute all remaining proceeds to the attorney

               for the Plaintiff, as Trustee, without the requirement of an Order therefore . No Receiver's fees

               exceeding 25% of the total amount coming into his possession shall be paid to the Receiver unless an

               Application is flied with and ruled upon by this Court, with notice and opportunity for hearing

               granted to Plaintiff and Respondents, and an Order is signed approving said fee application . All

               Receiver's fees will be taxed as costs against the Defendant(s)/Respondent(s).

                        It is further, ORDERED that any , postage, travel expenses or other expenses and costs

               reasonably and necessary incurred In carrying out the terms of this Order of the Court may be taxed

               against the Defendant as costs, and may be collected by the Receiver from the Defendant which shall

                be in addition to those sums and amounts provided for in the judgment.

                        It is further, ORDERED that Applicant have and recover of and against Respondents,

                Judgment in the sum ofS500.00 for additional attorney's fees;

                        The Receiver is ordered to post bond in the amount of $100.00 payable to this Court and

                conditioned upon his faithful discharge of his duties in accordance with this Order. The Receiver is

                further ordered to take the oath of office.

                        SIGNED, thlS- ! ±day           of:.....-~~~~::::::;~~(




         Confidential Information may have been redacted from the document in compliance with the Public Information Act.


    A Certified Copy
    Attest: 9/23/2014
    Stan Stan art, County Clerk
    Harris County, Texas



    ______
           ~:;)----
           ~
           --~~~--------------                   __IDcpu ty
                Huong N. Tran
                                         o                                           o
2
o             APPROVED AS TO FORM AND SUBSTANCE:
1
4
o                       TOTZ ELLIVOTZ, P.C.
9
1             By:
B                       ANDREW B. TOTZ
                        TBA # 2400495g
1                       2211 Norfolk, #510
o                       Houston, Texas 77209
3
6                       Phone: 713-275-0305
                        Fax: 713-275-0306
o
o                       ATIORNEYS FOR PLAINTIFF
4
9
                                                 CERTIFICATE OF SERVICE

                      I hereby certify that a true and correct copy of the Order Appointing Receiver and Order of
              Reference was forwarded to Defendant, via certified mail, return receipt requested and regular mail
              on this ~ay of July, 2014, addressed as follows:

              Via Regular Mail
              Debra V. JelUlings
              Debra V. Jennings, P.L.L.C.
              14090 Southwest Freeway, Suite 300
              Sugar Land, TX 77478




         Confidential information may have been redacted from the document In compliance with the Public Information Act.


    A Certified Copy
    Attest: 9/23/2014
    Stan Stanart, County CJerk
    Harris County, Texas



    ---'%o!=--~~l---'._~
                       __'-"r_.~_-_-_ __           D epu ty

             Huang N. Tmn
                                           o                                           o
2
o                                              DOCUMENTS TO BE PRODUCED
·1
4
o                1. The most recent bank statements from any and all banks and Savings and Loan Associations.
9
1               2. Titles and bills ·of sale to all automobiles, airplanes, boats, motorcycles, trailers, trucks, and
B                  other such vehicles owned by Respondents for the past two years.
1
o               3. Stock certificates, bonds or other securities owned by Respondents in privately held or
3                  publicly traded companies or institutions for the past two years.
6
                4. Receipts for office furniture and all other personal property owned by Respondents for the
o                  past two years.
o
5
o               5. All deeds for real estate in which Respondents or owned any interest for the past two years.

                6. All residential and commercial leases to which Respondents a party or has been a party.

                7. Any and all certificates of deposit or money market certificates owned by Respondents for
                   the past two years.

                8. Any and all promissory notes payable in whole or in part to Respondents for the past two
                   years.

                9. Any and all minute books, ledger, corporate records and resolutions pertaining to
                   Respondents.

                1D. Respondents'federai tax return for the past two years.

                 I 1. Any and all assumed name certificates under which Respondents do business.

                12. Respondents' most recent balance sheet.

                13. Respondents' most recent financial statement.

                14. All documents evidencing a transfer of Respondents' property for the past four years.

                15. Any and all contracts to which Respondents are a party or under which Respondents have any
                    present or future rights.

                                                            EXHIBIT 1


                                                                                          RECOROER'S MEMORANOUM:
                                                                                               0'
                                                                                   AI the Umo r.cordoUon. !his 'n.'rumant wn
                                                                                   lound 10 be Inod.quol. for Ih. b.11 photographIc
                                                                                   ruprod uctlon becau.. ollll.glbUlIY. . o'bon or
                                                                                   pMto copy, dlscolorod P"P a" etc. All blockouts,
                                                                                   oddlUon •• nd enang., warft pc... nl 01 tho Urns
                                                                                   \he lo,lrIImont WI. mid ond retl!rd.d.




          Confidential information may have been redacted from the document in compliance with the Public Information Act.


     A Certified Copy
     Attest: 9/23/2014
     Stan Stanart, County Clerk
     Harris County, Texas


          ~~ .
     _ _ _~
          _ _~~_ _ _ _ _ _ _ _ _---,D cputy

               Huang N. Tran
EXHIBIT C
                                                                        FILE COPY




       FOURTEENTH COURT OF APPEALS
       301 Fannin, Suite 245
       Houston, Texas 77002
                                                      Wednesday, May 20, 2015


RE:    Case No. 14-14-00860-CV

Style: Debra V. Jennings, Esq. and Debra V. Jennings, P.L.L.C.
    v. American Asset Finance, L.L.C.

     Please be advised that on this date the Court GRANTED APPELLEE’S
motion to extend time to file their brief in the above cause, time extended
to and including Friday, June 12, 2015.


T. C. Case # 1030758-401                              Christopher Prine, Clerk

                           Andrew Bennett Totz
                           Totz, Elliison & Totz
                           2211 Norfolk, Suite 210
                           Houston, TX 77098
                           DELIVERED VIA E-MAIL




       FOURTEENTH COURT OF APPEALS
       301 Fannin, Suite 245
       Houston, Texas 77002
                                                      Wednesday, May 20, 2015


RE:    Case No. 14-14-00860-CV

Style: Debra V. Jennings, Esq. and Debra V. Jennings, P.L.L.C.
    v. American Asset Finance, L.L.C.

     Please be advised that on this date the Court GRANTED APPELLEE’S
motion to extend time to file their brief in the above cause, time extended
to and including Friday, June 12, 2015.


T. C. Case # 1030758-401                              Christopher Prine, Clerk

                           Debra Vera Jennings
                           Law Office of Debra Vera Jennings
                           6140 Highway 6
                           #269
                           Missouri City, TX 77459
                           DELIVERED VIA E-MAIL
EXHIBIT D
STATE OF TEXAS        §
                      §
COUNTY OF HARRIS      §

                   AFFIDAVlT OF DEBRA V. JENNINGS

    BEFORE ME, the undersigned authority, on this date personally

appeared Debra V. Jennings, who upon oath did depose and state as follows:


    My name is Debra Jennings. I am over'the age of eighteen (18) years of

age and of sound mind and I am competent to make this affidavit. Every

statement cpntained herein is true and correct and based on my personal

knowledge. The personal knowledge Was acquired during the telephone

conference.


    Today, at approximately 11: 15 am, I called the Clerk's office for the

14th Court of Appeals in a 3-way call with Stuart Starry (Tex. State Bar No,

19079050) and Mr. Starry and I asked the Clerk a number of questions

relating to the unique procedural state of affairs of this case. We informed

the Clerk that an "Appellee's Brief in Support of Motion to Dismiss Appeal"

was filed on the June 12,2015 and that the "Motion to Dismiss" was filed on

June 18, 2015, The clerk informed us that the document filed on June 12,

2014 was being treated as the Appeilee's Brief on the Merits and that

Appellant's reply brief was due 20 days from June 12. The clerk also
informed us that the "Motion to Dismiss" was to be treated as a separate

filing and she was unable to inform us of when the Court of Appeals would

rule on the "Motion to Dismiss." We informed the clerk that Texas Rule of

Appellate Procedure 10 did not allow. a ruling on such a motion until 10 days

had passed from the date of the filing, and she indicated such an

interpretation may be true, but that she did not know the answer and that we

would have to take it up with the Court.



tt-~    inningS


SWORN AND SUBSCRIBED BEFORE ME on this 22nd day of June, 2015.




                                            l/f.A.l!3f;e; EttL-LL::L
                                            Print Name

                                             t'!~7r~oZ);tS--
                                            My Commission Expires




                                      2
EXHIBIT E
CASE:
14­14­00860­CV
DATE FILED:


10/23/2014


CASE TYPE:


UNKNOWN CIVIL CASE TYPE.


STYLE:


DEBRA V. JENNINGS, ESQ. AND DEBRA V. JENNINGS, P.L.L.C. 


V.:


AMERICAN ASSET FINANCE, L.L.C. 


ORIG PROC:


NO 


TRANSFER FROM:


 


TRANSFER IN:


 


TRANSFER CASE:


 


TRANSFER TO:


 


TRANSFER OUT:


 


PUB SERVICE:


 
APPEL L AT E  BRI EF S


   DATE         EVENT TYPE                                            DESCRIPTION   DOCUMENT

                                                                                    BRIEF    [ PDF/1.10 MB ]
   06/12/2015   BRIEF FILED ‐ ORAL ARGUMENT NOT REQUESTED             APPELLEE
                                                                                    NOTICE     [ PDF/92 KB ]


                                                                                    BRIEF    [ PDF/835 KB ]
   04/21/2015   BRIEF FILED ‐ ORAL ARGUMENT REQUESTED                 APPELLANT
                                                                                    NOTICE     [ PDF/92 KB ]


   04/21/2015   BRIEF RETURNED FOR NON‐COMPLIANCE WITH T.R.A.P.       APPELLANT     NOTICE     [ PDF/65 KB ]




CASE  EVENT S


   DATE                EVENT TYPE           DESCRIPTION           DISPOSITION       DOCUMENT

                       MOTION TO DISMISS                                             MOTON
   06/18/2015                               APPELLEE               
                       FILED                                                         [ PDF/120 KB ]


                       MOTION TO FILE                                                MOTION
   06/15/2015          AMENDED   BRIEF      APPELLANT              
                                                                                     [ PDF/69 KB ]
                       FILED
                       MOTION        FOR
                       EXTENSION OF TIME                                             MOTION
   06/15/2015                               APPELLANT              
                       TO FILE RESPONSE                                              [ PDF/64 KB ]
                       FILED

                       DOCUMENT                                                      NOTICE
   06/15/2015                               ATTORNEY               
                       RETURNED                                                      [ PDF/65 KB ]


                                                                                     BRIEF

                       BRIEF FILED ‐ ORAL                                            [ PDF/1.10 MB ]
   06/12/2015          ARGUMENT       NOT   APPELLEE               
                                                                                     NOTICE
                       REQUESTED
                                                                                     [ PDF/92 KB ]
06/12/2015   CASE READY TO BE                    
             SET
             APPELLEES     BRIEF
06/12/2015                                       
             DUE

             MOTION TO COMPEL                             MOTION
06/10/2015                          APPELLEE     
             FILED                                        [ PDF/225 KB ]


             MOTION        FOR
             EXTENSION OF TIME                            NOTICE
06/10/2015                          APPELLEE    GRANTED
             TO    FILE   BRIEF                           [ PDF/94 KB ]
             DISPOSED

             MOTION           FOR                         MOTION
06/10/2015   EXTENSION OF TIME      APPELLEE     
                                                          [ PDF/119 KB ]
             TO FILE BRIEF FILED
             APPELLEES     BRIEF
05/21/2015                                       
             DUE
             MOTION        FOR
             EXTENSION OF TIME                            NOTICE
05/20/2015                          APPELLEE    GRANTED
             TO    FILE   BRIEF                           [ PDF/94 KB ]
             DISPOSED
             MOTION           FOR                         MOTION
05/20/2015   EXTENSION OF TIME      APPELLEE     
                                                          [ PDF/70 KB ]
             TO FILE BRIEF FILED

                                                          BRIEF

             BRIEF FILED ‐ ORAL                           [ PDF/835 KB ]
04/21/2015   ARGUMENT               APPELLANT    
                                                          NOTICE
             REQUESTED
                                                          [ PDF/92 KB ]


             BRIEF    RETURNED
             FOR          NON‐                            NOTICE
04/21/2015                          APPELLANT    
             COMPLIANCE WITH                              [ PDF/65 KB ]
             T.R.A.P.
             APPELLANTS    BRIEF
04/20/2015                                       
             DUE

                                                          ORDER

                                                          [ PDF/82 KB ]
03/19/2015   ORDER ENTERED                       
                                                          NOTICE

                                                          [ PDF/92 KB ]
             APPELLANTS      BRIEF
02/27/2015                                           
             DUE
02/02/2015   RESPONSE DUE            APPELLANT       
02/02/2015   CLERKS RECORD DUE       COUNTY CLERK    

             CLERKS       RECORD                        NOTICE
01/28/2015                           APPELLANT       
             FILED                                      [ PDF/105 KB ]


             NO      PAYMENT
             ARRANGEMENTS                               NOTICE
01/16/2015   MADE WITH TRIAL         APPELLANT       
                                                        [ PDF/93 KB ]
             COURT CLERK FOR
             RECORD

                                                        LETTER
01/16/2015   LETTER FILED            COUNTY CLERK    
                                                        [ PDF/103 KB ]


             NOTICE OF       LATE                       NOTICE
01/16/2015                           COUNTY CLERK    
             RECORD                                     [ PDF/92 KB ]


01/15/2015   CLERKS RECORD DUE                       
01/15/2015   RECORD DUE                              

             DOCKETING                                  DOCKETING STATEMENT
12/03/2014                           APPELLANT       
             STATEMENT FILED                            [ PDF/2.62 MB ]


             REPORTERS RECORD                           NOTICE
11/20/2014                           APPELLANT       
             FILED                                      [ PDF/99 KB ]


11/17/2014   FEE PAID                APPELLANT       
11/17/2014   RESPONSE DUE            APPELLANT       
             DOCKETING
11/10/2014                           APPELLANT       
             STATEMENT DUE

             MEDIATION
11/10/2014   DOCKETING               APPELLEE        
             STATEMENT DUE

             PAST DUE       COURT                       NOTICE
11/05/2014                           APPELLANT       
             FEE NOTICE                                 [ PDF/106 KB ]


11/03/2014   COURT FEE DUE           APPELLANT       
                COURT REPORTERS
                NOTICE TO COURT                                         INFORMATION SHEET
   10/28/2014                        COURT REPORTER    
                REGARDING STATUS                                        [ PDF/187 KB ]
                OF RECORD

                LETTER ISSUED   BY                                      NOTICE
   10/24/2014                        COURT REPORTER    
                THE COURT                                               [ PDF/99 KB ]


                LETTER ISSUED   BY                                      NOTICE
   10/24/2014                        BOTH PARTIES      
                THE COURT                                               [ PDF/92 KB ]


                CASE  BEGAN    IN                                       LETTER OF ASSIGNMENT
   10/23/2014                                          
                COURT OF APPEALS                                        [ PDF/470 KB ]


                MOTION FOR NEW
   10/16/2014   TRIAL WAS FILED IN                     
                THE TRIAL COURT
                NOTICE OF APPEAL
   10/16/2014   FILED  IN   TRIAL                      
                COURT

                JUDGMENT   SIGNED
   09/17/2014   BY TRIAL   COURT                       
                JUDGE




CAL ENDARS


   SET DATE                  CALENDAR TYPE                REASON SET

   06/10/2015                MOTION                       MOTION TO COMPEL
   06/12/2015                AT ISSUE                     AT ISSUE
   06/15/2015                MOTION                       MOTION TO AMEND BRIEF
                                                          EXTENSION OF TIME             TO   FILE
   06/15/2015                MOTION
                                                          RESPONSE OR REPLY
   06/18/2015                MOTION                       MOTION TO DISMISS




PART I ES
      PARTY                                  PARTYTYPE   REPRESENTATIVE

      DEBRA V. JENNINGS, ESQ.        AND
                                             APPELLANT   DEBRA VERA JENNINGS
      DEBRA V. JENNINGS, P.L.L.C.
      AMERICAN ASSET FINANCE, L.L.C.         APPELLEE    ANDREW BENNETT TOTZ




T RI AL   CO URT   I NF O RM AT I O N


  COURT:


  CO CIVIL CT AT LAW NO 4 


  COUNTY:


  HARRIS 


  COURT JUDGE:


  HONORABLE JUDGE, COUNTY CIVIL COURT AT LAW NO. 4 


  COURT CASE:


  1030758­401 


  COURT REPORTER:


  KAREN S. BERNHARDT 


  PUNISHMENT:


   
EXHIBIT F
                                                                        FILE COPY




       FOURTEENTH COURT OF APPEALS
       301 Fannin, Suite 245
       Houston, Texas 77002
                                                        Friday, June 12, 2015


RE:    Case No. 14-14-00860-CV

Style: Debra V. Jennings, Esq. and Debra V. Jennings, P.L.L.C.
    v. American Asset Finance, L.L.C.

     Please be advised that on this date APPELLEE’S brief was received and
filed, ORAL ARGUMENT WAIVED. Appellant’s reply brief, if any, will be due
twenty (20) days from today’s date.


T. C. Case # 1030758-401                              Christopher Prine, Clerk

                           Andrew Bennett Totz
                           Totz, Elliison & Totz
                           2211 Norfolk, Suite 210
                           Houston, TX 77098
                           DELIVERED VIA E-MAIL




       FOURTEENTH COURT OF APPEALS
       301 Fannin, Suite 245
       Houston, Texas 77002
                                                        Friday, June 12, 2015


RE:    Case No. 14-14-00860-CV

Style: Debra V. Jennings, Esq. and Debra V. Jennings, P.L.L.C.
    v. American Asset Finance, L.L.C.

     Please be advised that on this date APPELLEE’S brief was received and
filed, ORAL ARGUMENT WAIVED. Appellant’s reply brief, if any, will be due
twenty (20) days from today’s date.


T. C. Case # 1030758-401                              Christopher Prine, Clerk

                           Debra Vera Jennings
                           Law Office of Debra Vera Jennings
                           6140 Highway 6
                           #269
                           Missouri City, TX 77459
                           DELIVERED VIA E-MAIL
EXHIBIT G
                                                              ..




                         CAUSE
                         CAUSE NO.1030758-401
                               NO.

AMERICAN
AMERICAN ASSET
         ASSET FINANCE, §
               FINANCE,                    INTHECOUNTY
                                           IN THE COUNTY COURT
                                                         COURT O
                                                               OFF
L.L.C.,                  §
                        §§
                        §§                 ATLAWNO.FOUR(4)
                                           AT LAW NO. FOUR (4)
                        §
VS.                      §
                        §
                                   §
                            §
DEBRAV.
DEBRA V.JENNINGS,  ESQ.AND
         JENNINGS, ESQ. AND §§              HARRISCOUNTY,
                                            HARRIS         TEXAS
                                                   COUNTY, TEXAS
DEBRAV.
DEBRA    JENNINGS,P.L.L.C.
      V. JENNINGS, P.L.L.C.


    AFFIDAVIT OF
    AFFIDAVIT OF DEBRA
                 DEBRA V.               AND DEBRA
                          JENNINGS ESQ. AND
                       V. JENNINGS          DEBRA V.
                                                  V.
                              P.L.L.C.
                    JENNINGS, P.L.L.C.
       BEFORE ME,
       BEFORE     the undersigned
              ME, the undersigned authority personally appeared Debra
                                                       appeared Debra
Jennings, known
Jennings, known to    to be
                to me to be the person whose
                            the person            is subscribed
                                             name is
                                       whose name    subscribed in
                                                                in the
                                                                   the
foregoing instrument
foregoing instrument and
                     and acknowledge
                         acknowledge to    that she
                                     to me that     executed the
                                                she executed the same.
                                                                 same. II

   of sound
am of sound mind and over the
            mind and              of 18
                          the age of 18 years old.
                                              old. II have
                                                      have never been
                                                                 been
convicted of
convicted of a felony
               felony and       fully competent
                      and II am fully competent to testify. II have
                                                to testify.    have personal
                                                                    personal

          of the
knowledge of
knowledge        facts stated
             the facts        in this
                       stated in this affidavit and the facts
                                                and the       stated herein
                                                        facts stated herein are

true and correct.
true and correct.

   On    about August
   On or about August 5,
                      5, 2014,    appeared in
                         2014, II appeared    court on a hearing
                                           in court              regarding
                                                         hearing regarding

an Application for Turnover
   Application for              for the
                            and for
                   Turnover and         Appointment of
                                    the Appointment of a Receiver. (See,
                                                         Receiver. (See,
Exhibit #2
Exhibit #2 Hearing transcript). The
           Hearing transcript). The court recessed the
                                    court recessed     hearing to
                                                   the hearing to take place
                                                                  take place


                                       1
                                                                   J




                                                                                  36
                                                                                   Auqust 5 5, 2014
                                                                          Hearinq Au•ust        2014
        11                                             ·s RECORD
                                                REPORTER
                                                REPORTER'S RECORD
                                              VOLUME 11 OF1
                                              VOLUME    OF 1 VOLUME
        2
        2          COURT
                 TRIAL  NO.1,030,758—401                     VOLUME
                                TRIAL COURT CAUSE NO. 1,030,758-401
()
            3
          L.L.c.
                 ASSET
        3 AMERICAN     )
                   FINANCE,
                         INTHE
                             COUNTY OURT
                                 CIVIL
                AMERICAN ASSET FINANCE,                          )   IN THE COUNTY CIVIL ~OURT
                L.L.C.                                           )
        44                                                       )
                vs.                                              ) AT
                                                                    AT LAW
                                                                        LAW NUMBERFOUR
                                                                             NUMBER FOUR (4)
            5
                DEBRA   ESQ.
                  V.JENNINGS,
                DEBRA V. JENNINGS, ESQ.
                                                                 }
                                                                 )
        6       and DEBRA
                    DEBRA v.
                          V. JENNINGS,
()
"]
                P.L.L.C.                                           HARRIS COUNTY, T E xXAA s S
                                                                 ) HARRIS
r: .    789
        7

            8

          PLAINTIFF’S
            9
              AND
                FOR  FOROF AFTER
                       TURNOVER
               APPLICATION
                 PLAINTIFF'S APPLICATION FOR TURNOVER AFTER                                       JUD~ENT

       10
       10
                           AND FOR APPOINTMENT OF RECEIVER


       11
       11

       12
       12
       13
       13                 On
                          On the
                              the Sth
                                  5th day ofof August, 2014,   the followi
                                                        2014, the          g
                                                                    followi~g
                                                              above—entit1ed
       14
       14       proceedings came   on toto be
                             came on            held inin the
                                            be held        the above-entitled
       15 and
       15
                                               the
                                           before
                                        cause
                and numbered cause before the Honorable Roberta A.
                                                                                         Roberta
                            Judge       Presiding,        held       in                      Harris
       16
       16       Lloyd, Judge Presiding, held in Houston,
                                                 Houston, Harris
                County,
       17
       17       County, Texas.
                        Texas.
       18                 Proceedings         reported        by     computerized
       18                 Proceedings reported by computerized stenotype
       19       machine.
       19       machine.
       202122
       20

       21

       22
       23
       23

       24
       25KAREN
       25
                                                         S.   BERNHARDT,            C.S.R.
                                               KAREN S. BERNHARDT, C.S.R.
                                                                  368-6678
                                                          (713)      368-6678




                                                                                                            37
EXHIBIT H
        II'
              ,   -
~
0
  !
.,'
,.1<

 j
0
3
 1
  .,,
 1
->
".
~=j
                                                                                               IN mE COUNTY COURT OF
4,                L.L.C.,
  ,
0n                                                                                             AT LAW NO. FOUR (4)
'J
2                 VS.
6


                  DEBRA V• .IENNINGs. ESQ. AND                                                 HARRIS COUNTY, TEXAS
                  DEBRA V. JENNINGS, P.L.L.C. ,;:;,,',,;:;,[i,1:;, ,




                                                        7f"                          :-;-;>--
                                                                                                   in court on a hearing. regarding
                  an Application for Turnover and                 t9~.!ll~4~pointroent, of a Rec~iver. (See•
                                                                        . '?:,~:/'~;:~-~;--:;";'          "
2
o
I
                                                                                              i
               on September 16, 2014.
                                 ,
                                      (See, Exhibit #2, page 16,HearinglI transcript). I
4
';                                                                                            I
               appeared in court, opposing counsel was not present, nor wruj the judge or
                                                                                              !
                                                                                              r
               any witness in the court. No hearing took place, no witness was present, no
                                                                                              I
               evidence offered in my case. The court coordinator advised m1 that nothing
                                                                                              I

o            , was on scheduled. I left the court. The court hearing schedule ~oes not have
o          c/~fP'
               ,
         ;li~~~;;~~~~n its docket for September 16, 2014 or any other day
                                                                          !

            "'i~e~~r~",hMY property consists of personal property and a '[chicle which
                                                                                             t
               \;q;~~~:;';;r /~~~~~' '-,                  lI
                    Days latet, I learneditlie court signed orders Appointing a Receiver and
                                   '_;:::,,;~~rv ;;~:,,:~;;?il:~t>_,      -. .!
               turnover, affecting m1'i;i~~ withoutciHt~ recessed hearing of S~ptember 16,
                                                 ':j~:>,             ""i""I"                  !
               2014 ever being conducted. (See;.~: # 2 ~ing transcript)                           i

                The documents attached                       here~:ei~~d~t
                                                                 copies      originals      o~the
              which were made on or about the tiihel;",ireflected thereij:! and were
              maintained in the ordinary course of my busfu~s. '        , !i
                                                                                        , •""t ,
                     The statements contained herein are within my p~naJ'~~edge
                 d bel' f d          and correct.
                                              ' c : , ' "'Wi'i)'1
               an     Ie an are true                         ' I i i ' , , ! ' t¥)' jil
                     Further, Affiant sayeth not.                                             T11;;j~"';;;""~I'~b      2
      o
      1
      4,
      ,
      ()
      3
      I
      'I
      2
      5
  4
  o
  o
  4
  f.i                                                               :'




                                                                II


                   RECORDER'S M!MOAANDUM:
           At tn. time of recordatIon, this !nstrumant wal
                                                                'I
                                                                ,
           found 10 be Inadfilquate for the best photographlo   L
           reproduotlon b8¢SUUIJ: of 1!leglblllty, t:arbon or
           photo cop),. cn8colored peper. etc. All blockouta,
           addiUone ,nd cbanges WEtre pr8l!1ant at the UtM
                                       _ed.
           ... lna1rUment .... fllOd IIIld




                                                                         \lI24/2014




. f
EXHIBIT I
                             Law Offices of
                       Debra V. Jennings, P.L.L.G.
                           6140 HJVY 6, # 269
                       Missouri City, Te.t:as 77459
                          832-230-4455 or 4456
                           1832-442-3700 fax
                      Email: lawyerdvi@vahoo.com


June 22, 2015

Mr. Joshua Alegria
Clerk of the County
Civil Court at Law
201 Caroline, 3rd Floor
Houston, Texas 77459

RE: Clerk's Record

RE: Cause No. 1030758-401 American Asset Finance, L.L.C. v. Debra V.
Jennings, Esq. and Debra V. Jennings, P.L.L.C., In the County Court at Law
No. Four (4) of Harris County, Texas

Dear Mr. Alegria,

It has come to my attention that a number of documents which were filed in
this cause were not included in the Clerk's Record filed with the 14th Court
of Appeals in this matter.

I have identified the following documents as missing:

1. Motion to Stay and Protection, missing exhibits are:

#1, Affidavit of Timothy Foley dated Oct. 1,2010;

# 2, Cancelled Check in the amount of $8,000 signed over to American
Asset, Finance, L.L.C;




                                      1
3. Order and Peititon for Approval of Settlement signed by Judge Kilgore
in Mississippi;

4. County court at Law Number 4'8 hearing and submission schedule on 91
17/2015-9/19/2015

5. All Pleadings, orders and exhibits filed in County Court at Law #4, after
January 28, 2015.

For your convenience I have attached copies of the documents requested
from my file. If you have trouble locating them, please contact me.
Otherwise, I will expect that the Clerk's Record will be supplemented with
the above listed documents within 10 days from the date ofthis letter.




Enclosure




                                     2
EXHIBIT J
                                                                                 14th CO~ILED IN
                                         NO. 14-14-00860-CV
                                                                                      ~r",~!p~~~EAlS

                                                                                     JUN l!5 2J15
                                    IN THE COURT OF APPEALS

                                 FOR THE FOURTEENTH DISTRICT                             NO
                                          HOUSTON, TEXAS                               ID
                                                                                lNDIG£Mr ~iI...
                                                                                             ___ _ __
                                                                                              ""11!0   NO   -
                    DEBRA JENNINGS, ESQ. AND DEBRA JENNINGS, P.L.L.C ..

                                                 Appellant,



                                                       v.

                                AMERICAN ASSET FINANCE, L.L.C.,

                                                Appellee,




  ON APPEAL FROM THE COUNTY CIVIL COURT AT LAW, COURT 4 OF HARRIS COUNTY,
                    TEXAS; Cause No. 1030758 and 1030758-401



    MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S AMENDED AND/ OR
                          SUPPLEMENTAL BRIEF

 Appellant, Debra Jennings, P.L.L.C. and Debra Jennings Esq. files this motion for extension of time to

file their Amended and/or Supplemental Brief and in support will show:


    1. The current deadline for Appellant to file their Amended and Supplemental Brief in reply to the

        Appellee's Brief is on or about July 2,2015.

    2. Appellant requests a 21 day extension to file their reply brief as an Amended and Supplemental

       Brief to July 23,2015.


   3. Appellant, an attorney requires additional time to review all records and complete the research

necessary to file a response to the Motion to dismiss. Currently, appellant is responding to a summary

                                                       1
judgment motion pending in federal court in Civil Action No. 3:13-cv-00456; Robert Green v. Brazos

port Independent School District, In the United States District Court for the Southern District of Texas,

Galveston, Division and will request leave of court to file a sur-reply to a summary judgment in Civil

Action No. 4:14-cv-Ol086 Ralph James v. Crate & Barrel, Inc., in the United States District Court for the

southern District of Texas, Houston Division.


4. There have been no previous requests for extensions by appellant. A contemporaneous request for

extension has been separately filed the same day this request is being made.


 WHEREFORE, appellant requests the court to extend the time for filing of Appellant's reply brief:

Amended and! or Supplemental Brief to July 23, 2015 and grant Appellant all relief in law and equity to

which it is entitled.


                                                                               submitted,




                                                                 lawyerdvj@yahoo.com

                                                                 6140 HWY 6, #269

                                                                 Missouri City, Texas 77459

                                                                 Telephone: (832) 230-4455

                                                                 Facsimile: (1832) 442-3700

                                                                 APPELLANT



                                     CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above extension of Time to File Amended or
Supplemental Brief (Reply Brief) was served on Appellee through its counsel, via facsimile on the 15th
day of June, 2015, as follows:

Via Facsimile No. 713-275-0306   r~
Andrew B. Totz


                                                    2
22111 Norfolk, Suite 510

Houston, Texas 77098 2015, as follows:

Via Facsimile No. 713-275-0306

Andrew B. Totz

22111 Norfolk, Suite 510

Houston, Texas 77098




                                         3
EXHIBIT K
                                                                                                                 ACCEPTED
                                                                                                             14-14-00860-CV
                                                                                             FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                        6/10/2015 1:17:36 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                      CLERK


                                           NO. 14-14-00860-CV

                                                                                         FILED IN
                                                                                  14th COURT OF APPEALS
                                    IN THE COURT OF APPEALS                          HOUSTON, TEXAS
                                  FOURTEENTH DISTRICT OF TEXAS                    6/10/2015 1:17:36 PM
                                       AT HOUSTON, TEXAS                          CHRISTOPHER A. PRINE
                                                                                           Clerk


                   DEBRA V. JENNINGS, ESQ. and DEBRA V. JENNINGS, P.L.L.C.
                                                 Appellant

                                                      v.

                                 AMERICAN ASSET FINANCE, L.L.C.
                                                  Appellee



                              ON APPEAL FROM THE COUNTY COURT
                            LA W NO. FOUR OF HARRIS COUNTY, TEXAS
                                  TRIAL CAUSE NO. 1030758-401



     APPELLE'S MOTION and REOUEST TO COMPEL APPELLANTS' TO TURNOVER
                                 EXHIBITS

        Appellee, American Asset Finance, L.L.C., files this Motion to Compel Appellants' to Turnover
Exhibits and in support say as follows:

1.      Appellants' filed their brief on April 21, 2015 and reference Exhibits but they are not attached to

the Appellants' brief and the Appellant will not provide them to the Appellee, despite a request by mail,

email and fax, see Exhibit 1.

        WHEREFORE, Appellee requests the Court to Order the Appellants' to turnover said Exhibits

within five (5) days from the date of this Motion and grant Appellee all other relief at law or in equity to

which the court deems they may be justly entitled.
                                              Respectfully submitted,

                                              TOTZ ELLISON & TOTZ, P.e.


                                      By:
                                                            ~
                                              ANDREW B. TOTZ
                                              TBA # 24004958
                                              2211 Norfolk, Suite 510
                                              Houston, Texas 77098
                                              Phone: 713-275-0305
                                              Fax: 713-275-0306
                                              Email: atotz@tetlegal.com

                                              ATTORNEYS FOR APPELLEE

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above Motion to Compel Appellants' to
 Turnover Exhibits was served on Appellants' through its counsel, via facsimile on the      l'b
 day of June, 2015, as follows:

Via Facsimile No. 1-8321442-3700
Debra V. Jennings
Debra V. Jennings, P.L.L.C.
14090 Southwest Freeway, Suite 300
Sugar Land, TX 77478




                                                       ANDREW B. TOTZ
                                                          LAW OFFICES


                                             TOTZ ELLISON & TOTZ,              P. c.
                                                     2211 Norfolk, Suite 5\0
Andrew B. Totz                                        Houston, Texas 77098                         Direct Dial: 713-275-0305
Email : atotz@tetlega1.com                                                                         Direct Fax: 713-275-0306

                                                         June 3, 2015


               Via Fax 1-832-442-3700 and Emaillawyerdvj@yahoo.com
               Debra V Jennings
               Debra V Jennings, PLLC
               6140 Hwy 6, #269
               Missouri City, Tx 77459


               RE:      Case No. 14-14-00860-CV - Jennings vAmerican Asset finance, LLC.       In the Court of
                        Appeals for the Fourteenth District, Houston, texas

               Dear Ms. Jennings:

                     In your appellate brief, you certify that your brief "is supported by competent evidence
              included in the accompanying record and attached appendix." You fUlther refer to "Exhibits" in
              your brief. Neither the record, the appendix nor the exhibits were supplied to us. Please forward
              those documents immediately. We cannot respond to your brief without them. Thank you.


                                            verytr~/
                                            ANDREW TOTZ




              ABT/dl                                                           PLAINTIFF'S
                                                                                 EXHIBIT
                                                                          I            \
     06/03/2015 10:03 FAX 713 275 0304                    Totz Ellison & Totz, PC                            1410001

                                                  *********************
                                                  *** TX REPORT ***
                                                  *****.*•••••• *••••• **

                              TRANSMISSION OK

                              TXlRX NO                        4050
                              RECIPIENT ADDRESS               98324423700
                              DESTINATION ID
                              ST. TIME                        06/03 10:02
                              TIME USE                        00'40
                              PAGES SENT                           1
                              RESULT                          OK




                                                             LAwOmCES

                                             TOTZ ELLISON & TOTZ, P.              c.
                                                        2211 Norfolk, Suite 510
Andrew B. Totz                                                                                     Direct Dial: 713-275-0305
                                                        Houston, Texas 77098
Email: atotz@tetlegal.com                                                                          Direct Fax; 713-275-0306

                                                            June 3, 2015


              Via Fax 1-832-442-3700 and Emaillawyerdvj@Yahoo.com
              Debra V Jennings
              Debra V Jennings, PLLC
              6140 Hwy 6, #269
              Missouri City, Tx 77459


              RE:      Case No. 14-14-00860-CV - Jennings vAmerican Asset finance, LLC.        In the Court of
                       Appeals for the Fourteenth District, Houston, texas

              Dear Ms. Jennings:

                     In your appellate brief, you certify that your brief "is supported by competent evidence
              included in the accompanying record and attached appendix." You further refer to "Exhibits" in
              your brief. Neither the record, the appendix nor the exhibits were supplied to us. Please forward
              those documents immediately. We cannot respond to your brief without them. Thank you.


                                            Very~'
                                                    \
                                                    '--
                                            ANDREW TOTZ
        , ,WOFFICES

TOTZ ELLISON   & TOTZ, P.C.                                 Hasler
                                                            06/0312015
   2211 NORFOLK, SUITE 510
                                                            US POSTAGE-
  HOUSTON, nXAS 77098

ADDRESS SERVICE REQUESTED




                Debra V Jennings
                Debra V Jennings, PLLC
                6140 Hwy 6, #269
      ..        Missouri City, Tx 77459
                                                        I
                                          ..- .. .../
Andrew Totz

From:                             Andrew Totz
Sent:                             Wednesday, June 03, 2015 10:03 AM
To:                               'Debra Jennings'
Subject:                          0=88376 AMERICAN ASSET FINANCE VS JENNINGS ET AL APPEAL
Attachments:                      4089_001.pdf



Ms. Jennings-
As you know, we have not received a copy of your exhibits that were referenced in your brief. Please see the attached
letter that requests the exhibits. The letter was also faxed and directed to you in the mail. I will await your immediate
reply.

Andrew

Andrew Totz
Totz Ellison & Totz, P.C.
2211 Norfolk St.. Suite 510
Houston, Texas 77098
Direct:(713)275-0305
Fax:(713)275-0306
Main:(713)275-0303
Email:atotz@tetlegal.com




                                                             1
EXHIBIT L
                                                                                                                    ACCEPTED
                                                                                                                14-14-00860-CV
                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                           6/10/2015 1:16:26 PM
                                                                                                          CHRISTOPHER PRINE
                                                                                                                         CLERK


                                                NO. 14-14-00860-CV

                                                                                              FILED IN
                                                                                       14th COURT OF APPEALS
                                        IN THE COURT OF APPEALS                           HOUSTON, TEXAS
                                      FOURTEENTH DISTRICT OF TEXAS                     6/10/2015 1:16:26 PM
                                           AT HOUSTON, TEXAS                           CHRISTOPHER A. PRINE
                                                                                                Clerk


                       DEBRA V. JENNINGS, ESQ. and DEBRA V. JENNINGS, P.L.L.C.
                                                     Appellant

                                                          v.

                                      AMERICAN ASSET FINANCE, L.L.C.
                                                       Appellee



                                  ON APPEAL FROM THE COUNTY COURT
                                LA W NO. FOUR OF HARRIS COUNTY, TEXAS
                                      TRIAL CAUSE NO. 1030758-401



                    MOTION FOR EXTENSION OF TIME TO FILE APPELLE'S BRIEF

        Appellee, American Asset Finance, L.L.c., files this motion for extension oftime to file their
brief and in supp0l1 say as follows:

I.           The present deadline for Appellee to file their reply brief is June 12, 2015.

2.           Appellee requests a 21-day extension to file its reply brief to July 3,2015. Additional time is
necessary to prepare a brief.

3.           This Motion is made in good faith , and not merely for purposes of delay.


             WHEREFORE, Appellee requests the court to extend the time for filing of their brief to July 3,

2015, and grant Appellee all other relief at law or in equity to which the court deems they may be justly

entitled .
                                           Respectfully submitted,

                                           TOTZ ELLISON & TOTZ, P.C.


                                     By:
                                           ANDREW B. TOTZ
                                           TBA # 24004958
                                           2211 Norfolk, Suite 510
                                           Houston, Texas 77098
                                           Phone: 713-275-0305
                                           Fax: 713-275-0306
                                           Email: atotz@tetlegal.com

                                           ATTORNEYS FOR APPELLEE

                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above Motion for Extension of
 Time to File Appellee's Brief was served on Appellants' through its counsel, via facsimile
 on the ----'2- day of June, 2015, as follows:

Via Facsimile No. 1-8321442-3700
Debra V. Jennings
Debra V. Jennings, P.L.L.C.
14090 Southwest Freeway, Suite 300
Sugar Land, TX 77478




                                                   ANDREW B. TOTZ
EXHIBIT M
                                                                                           ///FILEDIN
                                                                                     14tjl/S9.~!t~R'=-~r.~EALS

                                                                                     , .(;' ), UN
                                                                                       "
                                                                                                     15 2015
                                                                                           FUS I ut-'HEI1 A. PRINE
                                                                                                    CLERK
                                           NO. 14-14-00860-CV



                                      IN THE COURT OF APPEALS

                                  FOR THE FOURTEENTH DISTRIC~
                                                                         i,D         III1CmPr
                                                                                           YJrS
                                                                                                    •
                                                                                                    N-O----
                                           HOUSTON, TEXAS

                     DEBRA JENNINGS, ESQ. AND DEBRA JENNINGS, P.L.L.c.

                                                   Appellant,



                                                      v.

                                 AMERICAN ASSET FINANCE, L.L.C.,

                                                  Appellee,




  ON APPEAL FROM THE COUNTY CIVIL COURT AT LAW, COURT 4 OF HARRIS COUNTY,
                    TEXAS; Cause No. 1030758 and 1030758-401



    MOTION FOR EXTENSION OF TIME TO FILE RESPONSE IN OPPOSITION TO THE
                           MOTION TO DISMISS

 Appellant, Debra Jennings, P.L.L.C. and Debra Jennings Esq. files this motion for extension of time to

file their Response in Opposition to the Motion to Dismiss and in support will show:


    1. The current deadline for Appellant to file their response to the Motion to Dismiss is on or about

         June 22, 2015.

    2.   Appellant requests a 10 day extension to file their response to the motion to dismiss to July 2,

         2015.




                                                      1
    3. Appellant, an attorney requires additional time to review all records and complete the research

necessary to file a response to the Motion to dismiss. Currently, appellant is responding to a summary

judgment motion pending in federal court in Civil Action No. 3:13-cv-00456; Robert Green v. Brazos

port Independent School District, In the United States District Court for the Southern District of Texas,

Galveston, Division and will request leave of court to file a sur-reply to a summary judgment in Civil

Action No. 4:14-cv-Ol086 Ralph James v. Crate & Barrel, Inc., in the United States District Court for the

southern District of Texas, Houston Division.


4. There have been no previous requests for extensions by appellant.

 WHEREFORE, appellant requests the court to extend the time for filing of Appellant's Response in

Opposition to the Motion to Dismiss to July 2,2015 and grant Appellant all relief in law and equity to

which it is entitled.




                                                                !/ll
                                                                       p ctfully submi.-.tt,::::ed;...,_ _.....


                                                                   e ra V. Jennings

                                                                 lawyerdvj@yahoo.com

                                                                 6140 HWY 6, #269

                                                                 Missouri City, Texas 77459

                                                                 Telephone: (832) 230-4455

                                                                 Facsimile: (1832) 442-3700

                                                                 APPELLANT



                                     CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy ofthe above extension of Time to File Response to the
Motion to Dismiss was served on Appellee through its counsel, via facsimile on the 15th day of June,
2015, as follows:

Via Facsimile No. 713-275-0306

Andrew B. Totz

                                                    2
•



    22111 Norfolk, Suite 510

    Houston, Texas 77098




                               3